Title: To John Adams from Pa., Young Men of Philadelphia, 7 May 1798
From: Philadelphia, Pa., Young Men of
To: Adams, John



The Address of the Young Men of the City of Philadelphia the District of Southwark and the Northern Liberties.Sir7 May 1798



At a period so interesting to the United States permit us to believe that an address from the Young men of Philadelphia, anxious to preserve the honor & independence of their Country will not be unwelcome to their Chief Magistrate
Actuated by the principles on which our forefathers atchieved their Independence, the recent attempts of a foreign power to derogate from the dignity and rights of our Country: awaken our liveliest sensibility and our strongest indignation.
The Executive of the United States filled with a spirit of friendship towards the whole world has resorted to every just & honorable means of conciliating the friendship of the French Republic who have received their propositions of peace with determined hostility & contempt have wounded our national Independance by insulting its Representatives & calumniated the honor & virtue of its Citizens by insinuating that we were a divided insubordinate people.
The Youth of the American Nation will claim some share of the danger difficulty and glory of its defence; and altho’ we do not hold ourselves competent to form an opinion respecting the tendency of every measure; yet we have no hesitation in declaring that we place the most entire confidence in your wisdom, integrity and patriotism. That we regard our Liberty & Independance as the richest portion given us by our Ancestors; that we perceive no difference between the illegal and oppressive measures of one Government and the insolent attempts now made to usurp our Rights by another; that as our Ancestors have magnanimously resisted the encroachments of the one we will no less vigorously oppose, the attacks of the other that at the call of our country we will assemble with promptitude, obey the orders of the constituted Authorities with Alacrity, and on every occasion act with all the exertion of which we are capable and for this we pledge ourselves to you, to our country, and to the World.
